279 S.W.3d 235 (2009)
Richard BAYS, Appellant,
v.
DAVE KOLB GRADING, INC., Respondent.
No. ED 91889.
Missouri Court of Appeals, Eastern District, Division Two.
March 24, 2009.
Rand S. Hale, Granite City, IL, for Appellant.
Stephen J. Barber, St. Louis, MO, for Respondent.
*236 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
ORDER
PER CURIAM.
Richard Bays ("Bays") appeals the trial court's judgment in favor of Dave Kolb Grading ("Kolb") holding that Bays' work was not a substantial factor in his medical condition. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).